
	
		II
		110th CONGRESS
		1st Session
		S. 672
		IN THE SENATE OF THE UNITED STATES
		
			February 16, 2007
			Mr. Salazar (for himself
			 and Mr. Smith) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide
		  tax-exempt financing for qualified renewable energy facilities, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Rural Community Renewable Energy
			 Bonds Act.
		2.Tax-exempt
			 financing of qualified renewable energy facilities
			(a)In
			 generalSubsection (a) of
			 section 142 of the Internal Revenue Code of 1986 (relating to exempt facility
			 bond) is amended—
				(1)by striking
			 or at the end of paragraph (14),
				(2)by striking the
			 period at the end of paragraph (15) and inserting , or,
			 and
				(3)by inserting at
			 the end the following new paragraph:
					
						(16)qualified
				renewable energy
				facilities.
						.
				(b)DefinitionSection
			 142 of the Internal Revenue Code of 1986 is amended by inserting at the end the
			 following new subsection:
				
					(n)Qualified
				renewable energy facilitiesFor purposes of subsection
				(a)(16)—
						(1)In
				generalThe term qualified renewable energy
				facility means any facility—
							(A)described in
				paragraph (1), (2), (3), (4), (5), (6), or (9) of section 45(d) (relating to
				facilities using wind, closed-loop biomass, open-loop biomass, geothermal,
				solar, small irrigation, land fill gas, or qualified hydropower to produce
				electricity),
							(B)except in the
				case of a facility described in section 45(d)(5), the nameplate capacity rating
				of which is not more than 40 megawatts, and
							(C)at least—
								(i)49 percent of
				which is owned and controlled, including unrestricted voting rights, by 1 or
				more persons who are residents of the State in which such facility is located,
				and
								(ii)10 percent of
				which is owned and controlled, including unrestricted voting rights, by 1 or
				more persons who are residents of the local area in which such facility is
				located.
								(2)Determination
				of ownershipFor purposes of paragraph (1)(C), ownership
				sufficient to meet the requirement of clause (ii) thereof may be taken into
				account for purposes of determining if the requirement of clause (i) thereof is
				met.
						(3)DefinitionsFor
				purposes of this subsection—
							(A)ResidentThe
				term resident means—
								(i)in the case of an
				individual, an individual whose primary residence is in the State or local area
				in which the facility is located, and
								(ii)in the case of
				an entity, at least 50 percent of such entity is owned by individuals who are
				treated as residents of such State or local area under clause (i).
								For
				purposes of clause (ii), section 318 (relating to constructive ownership of
				stock), as modified by section 382(l)(3)(A), shall apply for purposes of
				determining ownership of stock in a corporation. Similar principles shall apply
				for purposes of determining ownership of interests in any other entity.(B)Local
				areaThe term local area means, with respect to any
				facility, an area within the 200-mile radius of such
				facility.
							.
			(c)Exemption from
			 volume capParagraph (3) of section 146(g) of the Internal
			 Revenue Code of 1986 (exempting certain exempt facility bonds from the state
			 volume caps) is amended by striking or (15) and inserting
			 (15), or (16).
			(d)Effective
			 dateThe amendments made by this section shall apply with respect
			 to bonds issued on or after the date of the enactment of this Act.
			
